Citation Nr: 1718247	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  05-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right fibula fracture.  

2.  Entitlement to a compensable rating for residuals of a left hand shell fragment wound.  

3.  Entitlement to a compensable rating for residuals of a right chest shell fragment wound.  


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was subsequently transferred to the New York, New York RO, which currently has jurisdiction of the case.

In October 2011, the Board remanded the case to the RO for additional development of the three issues on appeal (and it also promulgated a decision on two additional issues that are no longer in appellate status).  The case was again remanded for additional development in May 2016.

It is noted that in the initial rating decision granting service connection for the residuals of a right fibula fracture and residuals of right chest shell fragment wound, dated in February 1980, the disabilities were listed as fracture, distal fibula, and scar, right lateral chest secondary to shell fragment wound.  The body of the rating decision further clarified that the Veteran had a history of right ankle fracture.  Thereafter, beginning in September 2002, the issues were listed on the rating decision code sheet as fracture, distal fibula, left leg, and scar, residuals of shell fragment wound, lateral left chest.  There is no explanation regarding the change in the rating code.  As such, the Board has recharacterized the issues above.


FINDINGS OF FACT

1.  The Veteran's residuals of a right fibula fracture do not manifest at least malunion of the tibia and fibula with slight knee or ankle impairment.

2.  The Veteran's residuals of a left hand shell fragment wound does not manifest a scar that covers an area of 6 square inches or greater, is unstable or painful, or results in limitation of function, and does not manifest neurologic, muscle, or orthopedic dysfunction.

3.  The Veteran's residuals of a right chest shell fragment wound does not manifest a scar that covers an area of 6 square inches or greater, is unstable or painful, or results in limitation of function, and does not manifest neurologic, muscle, or orthopedic dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a right fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5262 (2016).

2.  The criteria for a compensable rating for residuals of a left hand shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.118, Diagnostic Codes 7802, 7804, 7805 (2008 & 2016).

3.  The criteria for a compensable rating for residuals of a right chest shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.118, Diagnostic Codes 7802, 7804, 7805 (2008 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In October 2011 the Board remanded the claims in part for the Veteran to be afforded VA examinations.  The examinations were scheduled; however, the Veteran did not report for the examinations.  In May 2016 the Board noted that it was not clear whether the Veteran was incarcerated and whether adequate attempts had been made to afford the Veteran examinations.  The Board remanded the claims in part for an attempt to determine whether the Veteran remained incarcerated, for the Veteran to be asked to furnish necessary releases for VA to obtain treatment records from the correctional facility, and for the Veteran to be afforded VA examinations.  In a Report of General Information, the Veteran's sister was noted to report that the Veteran had not been incarcerated since November 2008, she verified the Veteran's address, and reported that he was on the "trail" but that she would give him the message when she saw him.  The Veteran was scheduled for examinations.  The Veteran's sister thereafter reported that the Veteran would not be presenting for the examinations.  In addition, in a letter dated in June 2016 the Veteran was asked to provide authorization for VA to obtain records regarding the Veteran's treatment while incarcerated.  The Veteran did not respond.  If a claimant wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Lastly, the Board requested that additional VA treatment records be obtained and associated with the claims file.  Additional treatment records dated to January 2007 were associated with the claims file as well as a statement indicating that there were no VA treatment records dated after January 2007 regarding the Veteran.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of a Right Fibula Fracture

The Veteran's residuals of right fibula fracture are evaluated as noncompensably disabling under Diagnostic Code 5299-5262.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for miscellaneous injury.  See 38 C.F.R. § 4.27.

The Veteran is assigned a noncompensable rating for residuals of right fibula fracture under Diagnostic Code 5299-5262.  There is no diagnostic code specifically applicable to residuals of fibula fracture, so the disability is rated by analogy to Diagnostic Code 5262, impairment of the tibia and fibula.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board has considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate, "and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Veteran was afforded a VA medical examination in September 2004.  The Veteran was noted to have suffered a fracture to the right distal fibula in service.  The Veteran was noted to have been casted for six weeks with crutches.  He currently had no treatment or flares.  There was no bone disease of any type.  He used no assistive devices.  He had no constitutional symptoms of bone disease.  The ankle injury did not affect his activities of daily living or his occupational function in that he chooses to be unemployed.  Examination of the right ankle was normal in that there was full painless range of motion without tenderness, drainage or edema.  There was no weakness, redness or heat.  Gait was normal and there was no ankylosis.  There was full range of motion.  Dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and no x-rays were conducted.  The diagnosis was old fracture right ankle which was nonsymptomatic.  

The Board finds that entitlement to a compensable evaluation for residuals of a right fibula fracture is not warranted.  Treatment records do not reveal complaints or treatment for residuals of a right fibula fracture.  Upon examination in September 2004 the Vetera was noted to not have any treatment or flares, not to use assistive devices, and to have a normal ankle on physical examination.  As such, the Board finds that the evidence is against a finding that the Veteran has at least slight disability and the claim for a compensable evaluation for residuals of a right fibula fracture is denied.

B.  Residuals of a Left Hand Shell Fragment Wound and Right Chest Shell Fragment Wound

The Veteran's residuals of left hand and right chest shell fragment wounds are rated as noncompensable pursuant to Diagnostic Code 7805 for scar. 

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre- and post- October 23, 2008, criteria.

Prior to October 23, 2008, scars other than head, face, or neck, that are deep or that cause limited motion that exceed an area of 6 square inches, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  Higher evaluations were available for scars that exceeded larger areas.  Id.

Prior to October 23, 2008, scars other than the head, face, and neck that are superficial and do not cause limited motion, covering an area of 144 square inches or more, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

Prior to October 23, 2008, scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  If one or more scars are both unstable and painful, 10 percent rating will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2). 

Under the criteria prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

In a September 1969 service treatment record, the Veteran was noted to have a laceration of the left hand.  The Veteran reported that he accidentally shot himself with his own gun while on patrol.  In another treatment note the injury was reported to be superficial.  An October 1969 service treatment record reveals that the Veteran was treated for a gunshot wound of the left hand.  Physical examination revealed a small superficial wound over the hypothenar eminence of the left hand.  There was no neurovascular deficit noted.  

In July 2004 hand grasp was equal and hand pushes were strong.

The Veteran was afforded a VA medical examination in September 2004.  The Veteran was noted to be right hand dominant.  Although scars of the Veteran's head and face were discussed, there was no indication of any scar of the hand.  Physical examination of the extremities noted radial and pedal pulses to be full and equal.  He had full painless range of motion of all of the joints of the upper extremities.  Neurologic examination was normal and the Veteran was noted to have normal deep tendon reflexes, and sensory and motor examinations were normal.  The Veteran was noted to have been injured in service when he was hit in the left lateral chest wall.  Physical examination revealed normal male breasts.  

The Board finds that entitlement to a compensable evaluation for residuals of left hand shell fragment wound is not warranted.  During the period on appeal, the Veteran's treatment notes and the examination in September 2004 do not reveal any discussion of a scar of the left hand.  As such, entitlement to a compensable evaluation for residuals of left hand shell fragment wound, based upon scar, is denied.

The Board finds that entitlement to a compensable evaluation for residuals of a right chest shell fragment wound is not warranted.  During the period on appeal the Veteran's treatment notes and examination in September 2004 do not reveal any discussion of a scar of the right chest.  As such, entitlement to a compensable evaluation for residuals of right chest shell fragment wound, based upon scar, is denied.

The Board has considered whether the Veteran is entitled to higher evaluations and/or separate evaluations pursuant to muscle, nerve, or orthopedic dysfunction due to the service-connected shell fragment wounds; however, there is no indication during the period on appeal of any impairment of the muscles, nerves, orthopedic systems of the Veteran's left hand or right chest.  The Veteran had full painless range of motion of all the joints of the upper extremities, normal neurological examination, and normal male breasts.  As such, entitlement to a compensable evaluation is denied.

C.  Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A claim for total disability rating for compensation based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record reveals that the Veteran is not employed.  However, neither the Veteran nor the record indicates that the Veteran is unemployed due to his above listed claims.  Accordingly, consideration of TDIU pursuant to Rice is not warranted. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable rating for residuals of a left fibula fracture is denied.

A compensable rating for residuals of a left hand shell fragment wound is denied.

A compensable rating for residuals of a left chest shell fragment wound is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


